 



EXHIBIT 10.4
Allis-Chalmers Energy Inc.
EMPLOYEE INCENTIVE STOCK OPTION AGREEMENT
Pursuant to the terms of the Allis-Chalmers Energy Inc. 2006 Incentive Plan
     1. Grant of Incentive Stock Option. Allis-Chalmers Energy Inc., a Delaware
corporation (“Company”), hereby grants to
                                         (“Optionee”) the right, privilege and
option as herein set forth (the “Incentive Stock Option”) to purchase up to
                                shares (the “Shares”) of common stock, $0.01 par
value per share, of the Company (“Common Stock”), subject to and in accordance
with the terms and conditions of this document. This Employee Incentive Stock
Option Agreement (the “Agreement”) is dated as of                     . The
Shares, when issued to Optionee upon exercise of the Incentive Stock Option,
shall be fully paid and nonassessable and the Optionee (or the person permitted
to exercise the Incentive Stock Option in the event of Optionee’s death) shall
be and have all the rights and privileges of a stockholder of record of the
Company with respect to the Shares acquired upon exercise of the Incentive Stock
Option, effective upon such exercise. The Incentive Stock Option is granted
pursuant to and to implement in part the Allis-Chalmers Energy Inc. 2006
Incentive Plan (as amended and in effect from time to time, the “Plan”) and is
subject to the provisions of the Plan, which is hereby incorporated herein and
is made a part hereof, as well as the provisions of this Agreement. By execution
of this Agreement, Optionee agrees to be bound by all of the terms, provisions,
conditions and limitations of the Plan as implemented by the Incentive Stock
Option and this Agreement, together with all rules and determinations from time
to time issued by the Committee pursuant to the Plan. All capitalized terms have
the meanings set forth in the Plan unless otherwise specifically provided. All
references to specified paragraphs pertain to paragraphs of this Incentive Stock
Option unless otherwise provided. The Incentive Stock Option is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
     2. Option Terms. Subject to earlier termination as provided herein, the
Incentive Stock Option shall expire on the 10th anniversary of the date of grant
of Incentive Stock Option, which anniversary shall be                     . The
period during which the Incentive Stock Option is in effect is referred to as
the “Option Period”.
     3. Option Exercise Price. The exercise price (the “Exercise Price”) of the
Shares subject to the Incentive Stock Option shall be $                     per
Share which has been determined to be no less than the Fair Market Value Per
Share of the Common Stock on the date of grant of the Incentive Stock Option or
if the Optionee, at the date if grant, owned more than ten percent (10%) of the
total combined voting power of the Company’s voting securities, the Exercise
Price has been determined to be no less than one hundred ten percent (110%) of
the Fair Market Value Per Share of the Common Stock on that date of grant of the
Incentive Stock Option.
     4. Vesting. Subject to the provisions of this Agreement including, without
limitation, the following provisions of this Paragraph 4, the total number of
Shares subject to this Incentive Stock Option shall vest and be exercisable only
in accordance with the following schedule:
[schedule to be specified]
     The vested Shares that may be acquired under the Incentive Stock Option may
be purchased, in whole or in part, at any time after they become vested during
the Option Period. In addition, upon the occurrence of a Change in Control, to
the extent provided in with Paragraph 8 below, the Incentive Stock Option shall
become immediately vested and fully exercisable.

 



--------------------------------------------------------------------------------



 



     5. Method of Exercise. To exercise the Incentive Stock Option, Optionee
shall deliver notice to the Company at its principal executive office, directed
to the Plan Administrator, such exercise to be effective at the time of receipt
of such notice at the Company’s principal executive office during normal
business hours, stating the number of Shares with respect to which the Incentive
Stock Option is being exercised together with payment for such Shares plus any
required withholding taxes, unless other arrangements for withholding tax
liability have been made with the Committee. The exercise notice shall be
delivered in person, by certified or regular mail, or by such other method
(including electronic transmission) as determined from time to time by the
Committee or the Plan Administrator. Any exercise of the Incentive Stock Option
must be for a minimum of one hundred (100) Shares or, if less, for all remaining
Shares subject to the Incentive Stock Option.
     6. Payment of Exercise Price and Required Withholding. In order to exercise
the Incentive Stock Option, the Optionee or other person or persons entitled to
exercise such Incentive Stock Option shall deliver to Company payment in full
for (i) the Shares being purchased and (ii) unless other arrangements have been
made with the Committee, any required withholding taxes.
     The payment of the Exercise Price for the Incentive Stock Option shall
either be:
     (i) in cash, or by check payable and acceptable to the Company;
     (ii) with the consent of the Committee, by tendering to Company Shares of
Common Stock owned by the person exercising the Incentive Stock Option for more
than six (6) months having an aggregate Fair Market Value as of the date of
exercise that is not greater than the full exercise price for the Shares with
respect to which the Incentive Stock Option is being exercised and by paying any
remaining amount of the Exercise Price (and any required withholding taxes) as
provided in (i) above; or
     (iii) with the consent of the Committee and compliance with such
instructions as the Committee may specify, by delivering to the Company and to a
broker a properly executed exercise notice and irrevocable instructions to such
broker to deliver to the Company cash or a check payable and acceptable to the
Company to pay the exercise price and any applicable withholding taxes.
     Upon receipt of the cash or check from the broker, the Company will deliver
to the broker the Shares for which the Incentive Stock Option is exercised. In
the event that the person elects to make payment as allowed under clause (ii) of
the immediately preceding sentence, the Committee may, upon confirming that the
Optionee owns the number of additional Shares being tendered, authorize the
issuance of a new certificate for the number of Shares being acquired pursuant
to the exercise of the Incentive Stock Option less that number of Shares being
tendered upon the exercise and return to the person (or not require surrender
of) the certificate for the Shares being tendered upon the exercise. The date of
sale of the Shares by the broker pursuant to a cashless exercise under
(iii) above shall be the date of exercise of the Incentive Stock Option. If the
Committee so requires, such person or persons shall also deliver a written
representation that all Shares being purchased are being acquired for investment
and not with a view to, or for resale in connection with, any distribution of
such Shares.
     7. Termination of Employment. Termination of Employment (defined below),
Retirement (defined below), death or Disability (defined below) of Optionee,
shall affect Optionee’s rights under the Incentive Stock Option as follows:

Page 2



--------------------------------------------------------------------------------



 



     (a) Termination of Employment. If Employment (defined below) of Optionee is
terminated for any reason whatsoever other than death, Disability or Retirement,
subject to the provisions of this Section 7, any nonvested portion of the
Incentive Stock Option outstanding at the time of such termination and all
rights thereunder shall wholly and completely terminate and no further vesting
shall occur, and Optionee shall be entitled to exercise his or her rights with
respect to the portion of the Incentive Stock Option vested as of the date of
termination for a period that shall end on the earlier of (i) the expiration
date set forth in the Incentive Stock Option with respect to the vested portion
of the Incentive Stock Option or (ii) the date that occurs three (3) months
after such termination date. For all purposes of this Agreement, “employment”
means any period in which a Participant is an Employee of the Company or an
Affiliate.
     (b) Retirement. Upon the Retirement (defined below) of Optionee:
     (i) any nonvested portion of the Incentive Stock Option shall immediately
terminate and no further vesting shall occur; and
     (ii) any vested portion of the Incentive Stock Option shall expire on the
earlier of (A) the expiration of the Option Period; or (B) the expiration of
three (3) months after the date of Retirement.
For all purposes of this Agreement, “retirement” means termination of Employment
of an Employee under such circumstances as shall constitute retirement, as
determined by the Committee.
     (c) Disability or Death. Upon termination of Employment as a result of
Disability or death of Optionee or if Optionee retires and dies during the
period described in Section 7(b)(ii) above (hereinafter the “Applicable
Retirement Period”), or if the Optionee’s Employment was terminated as a result
of Disability and the Optionee dies during the period that expires on the
earlier of the expiration of the Option Period or the first anniversary of the
Optionee’s termination of Employment due to Disability (hereinafter the
“Applicable Disability Period”),
     (i) any nonvested portion of the Incentive Stock Option that has not
already terminated shall immediately terminate and no further vesting shall
occur; and
     (ii) any vested portion of the Incentive Stock Option shall expire upon the
earlier of (A) the expiration of the Option Period or (B) the later of (1) the
first anniversary of such termination of Employment as a result of Disability or
death, or (2) the first anniversary of Optionee’s death during the Applicable
Retirement Period or the Applicable Disability Period.
For all purposes of this Agreement, “disability” means the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan maintained by the Company or an Affiliate.

Page 3



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any other provision of the Incentive Stock Option, the
Committee, in its discretion, may provide for the continuation of the Incentive
Stock Option for such period and upon such terms and conditions as are
determined by the Committee in the event that the Optionee ceases to be an
Employee.
     8. Change in Control.
     (a) Change in Control. In the event of a Change in Control described in
clauses (a), (b) or (c) of the definition of Change in Control under Section 2
of the Plan, if the Company does not survive as an independent corporation
(excluding as a subsidiary) and if any surviving or successor corporation and
its affiliates refuse to assume or continue the Incentive Stock Option, then,
effective immediately prior to such Change in Control, the Incentive Stock
Option shall be immediately vested and exercisable in full for its then
remaining term.
     (b) Right of Cash-Out. If approved by the Board prior to or within thirty
(30) days after such time as a Change in Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change in Control is deemed to have
occurred to require Optionee to transfer and deliver to Company the Incentive
Stock Option in exchange for an amount equal to the “cash value” (defined below)
of the Incentive Stock Option. Such right shall be exercised by written notice
to Optionee. The cash value of the Incentive Stock Option shall equal the excess
of the “market value” (defined below) per Share over the Exercise Price, if any,
multiplied by the number of Shares subject to the Incentive Stock Option. For
purposes of the preceding sentence, “market value” per Share shall mean the
higher of (i) the average of the Fair Market Value per Share of Common Stock on
each of the five (5) trading days immediately following the date a Change in
Control is deemed to have occurred or (ii) the highest price, if any, offered in
connection with the Change in Control. The amount payable to Optionee by Company
pursuant to this Paragraph 8(b) shall be in cash or by certified check and shall
be reduced by any taxes required to be withheld.
     9. Reorganization of Company and Subsidiaries. The existence of the
Incentive Stock Option shall not affect in any way the right or power of Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Shares or the rights thereof, or the dissolution or liquidation of
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
     10. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, the Committee shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Incentive Stock Option.
     11. No Rights in Shares. Optionee shall have no rights as a stockholder in
respect of Shares until such Optionee becomes the holder of record of such
Shares.
     12. Certain Restrictions. The certificate issued for the Shares subject to
the restrictions described in this Paragraph 12 may, in the Committee’s
discretion, be issued with an appropriate legend describing such restrictions,
and the Committee may establish an escrow or

Page 4



--------------------------------------------------------------------------------



 



other custodial arrangement for holding of the certificate by a person (other
than Optionee) selected by the Committee.
     By exercising the Incentive Stock Option, Optionee agrees that if at the
time of such exercise the sale of Shares issued hereunder is not covered by an
effective registration statement filed under the Securities Act of 1933 (“Act”),
Optionee will acquire the Shares for Optionee’s own account and without a view
to resale or distribution in violation of the Act or any other securities law,
and upon any such acquisition Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with the Act or any other securities law or with this Agreement.
Optionee agrees that Company shall not be obligated to take any affirmative
action in order to cause the issuance or transfer of Shares hereunder to comply
with any law, rule or regulation that applies to the Shares subject to the
Incentive Stock Option.
     13. Shares Reserved. Company shall at all times during the Option Period
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Incentive Stock Option.
     14. Nontransferability of Option. The Incentive Stock Option evidenced by
this Agreement is not transferable other than by will, and the laws of descent
and distribution. The Incentive Stock Option will be exercisable during
Optionee’s lifetime only by Optionee or by Optionee’s guardian or legal
representative. No right or benefit hereunder shall in any manner be liable for
or subject to any debts, contracts, liabilities, or torts of Optionee.
     15. Amendment and Termination. The Incentive Stock Option may not be
terminated by the Board or the Committee at any time without the written consent
of Optionee. This Agreement may be amended in writing by the Company and
Optionee, provided the Company may amend this Agreement unilaterally (i) if the
amendment does not adversely affect the Optionee’s rights hereunder in any
material respect, (ii) if the Company determines that an amendment is necessary
to comply with Rule 16b-3 under the Exchange Act or other applicable law, or
(iii) if the Company determines that an amendment is necessary to meet the
requirements of the Code or to prevent adverse tax consequences to the Optionee.
     16. No Guarantee of Employment. The Incentive Stock Option shall not confer
upon Optionee any right with respect to continuance of employment or other
service with the Company or any Affiliate, nor shall it interfere in any way
with any right Company or any Affiliate would otherwise have to terminate such
Optionee’s employment or other service at any time.
     17. Notice of Disqualifying Disposition. If the Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the exercise of the Incentive
Stock Option on or before the later of (i) the date that is two (2) years after
the date of grant of the Incentive Stock Option, and (ii) the date that is one
(1) year after the transfer of the Shares to the Optionee upon exercise of the
Incentive Stock Option, the Optionee shall make the information regarding such
disposition available to the Company upon the Company’s request.
     18. Withholding of Taxes. Any issuance of Common Stock pursuant to the
exercise of the Incentive Stock Option shall not be made until appropriate
arrangements satisfactory to the Company have been made for the payment of any
tax amounts (federal, state, local or other) that may be required to be withheld
or paid by the Company with respect thereto at the minimum statutory rate.
Company shall have the right to take such action as may be necessary or
appropriate to satisfy any such tax withholding obligations.

Page 5



--------------------------------------------------------------------------------



 



     19. No Guarantee of Tax Consequences. Neither Company nor any Affiliate nor
the Board or Committee makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for the
benefits under the Incentive Stock Option.
     20. Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, Optionee agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Optionee has access. Optionee
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.
     21. Severability. In the event that any provision of the Incentive Stock
Option shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of the Incentive Stock Option, and the Incentive Stock Option shall
be construed and enforced as if the illegal, invalid, or unenforceable provision
had never been included herein.
     22. Governing Law. The Incentive Stock Option and this Agreement shall be
construed in accordance with the laws of the State of Delaware to the extent
federal law does not supersede and preempt Delaware law.

              COMPANY:
 
            Allis-Chalmers Energy Inc.
 
       
 
  By:    
 
            Printed Name:
 
     
 
    Title:
 
     
 
 
            OPTIONEE:
 
       
 
  By:    
 
       
 
      (Signature)

Page 6